AO 93 (Rev. 1!/l3) Search and Seizure Warrant




                                           United States District Court
                                                                              for the

                                                                Southern District of Ohio


                  In the Matter of the Search of                                 )
              (Briefly describe the property to he searched                      )                 ' \Ci       ^ i""
               or identify the person by mum and address)                        )      CaSC No. ^ v ' '       ' J .*
         black 2015 Chrysler 300 bearing Ohio registration                       )                                                  cl
        (HSU-5842) and Vehicle identification Number (VIN)                       \                                                  ^
      2C3CCAAG8FH841952, This vehicle is registered to and ^                                                                         cln
       known to be utilized by Robert WDAVIS a/k/a "Juice".                                                           -V                    ZJ-""'-
                                                  SEARCH AND SEIZURE WARRANT                                          r T             §         5
To:       Any authorized law enforcement officer
          An application by afederal law enforcement officer or an attorney for the government requests the sea^h
of the following person or property located in the                          Southern          District of                          Ohio
(identify the person or describe the property to be searched and give its location)'.

      See Attachment A (incorporated by reference)




          1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify theperson or describetheproperty to be seized)'.

      See Attachment B (incorporated by reference)




          YOU ARE COMMANDED to execute this warrant on or before                                                                   f„ot toexceed 14 days)
       • in the daytime 6:00 a.m. to 10:00 p.m.                ^ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
          The officer executing this warrant, or an officer present during the execution of the-warrant, must orepare an inventory
as required by law and promptly return this warrant and inventory to A                            UChv                ^ ^ •U- OH) d
                                                                                                     (UniltiifiStates Magistrate .Judge)

     • Pursuant to 18 U.S.C. § 3103a(b), 1find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who. or whose
property, will be searched or seized (check the appropriate box)
     3 for         days (not to exceed30) • until, the facts justifying, the later specific date of


Date and time issued: ^' ^ I ^^                                  "I. ^^* hA                                          'ssignature

City and state:              Columbus, Ohio                                               Norah McCann (ing, United States Magistrate Judge
                                                                                                            J'rint/d name and title
A0 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                     Return

Case No.;                                 Date and time warrant executed:         Copy of warrant and inventory left with:
  2.-Alj - ^
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                                  Certification




        ! declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                          ^^iling officer's si^ature


                                                                                            Printed name and title
                                 ATTACHMENT A


               DESCRIPTION OF PROPERTY TO BE SEARCHED


2015 Black Chrysler 300 is described as a black 2015 Chrysler 300 bearing Ohio
registration   (HSU-5842)       and   Vehicle   Identification   Number   (YIN)
2C3CCAAG8FH841952. This vehicle is registered to and known to be utilized by
Robert W DAVIS a/k/a "Juice".




                                      13
                                   ATTACHMENT B


                     DESCRIPTION OF ITEMS TO BE SEIZED

The evidence to be searched for and seized is:

       A.      Methamphetamine and any other controlled substances;

       B.     Documents and other items tending to show dominion and control over the
              premises/vehicle, including, but not limited to, bills or other business-
              related documents, correspondence, photographs;

       C.     Documents or other items tending to identify co-conspirators and sources,
              including, but not limited to, letters, notes, memoranda, photographs,
              address and phone books, maps, organizers, or lists of names;

       D.     Items commonly used to facilitate drug trafficking, including but not
              limited to items such as firearms, ammunition, , cellular telephones,
              pay/owe sheets, packaging materials, "cut", scales, and grinders;

      E.      Likely proceeds of drug trafficking, such as United States currency and
              other negotiable instruments; and

      F.      Documents and other items tending to establish or hide the whereabouts of
              proceeds from drug trafficking, such as safes, keys to other locations, and
              financial records.




                                          14
